Per Curiam.
This is a writ of error to a judgment of the Circuit Court of Hillsborough county, remanding to custody the petitioner in a habeas corpus proceeding, instituted to test the validity of a conviction in the municipal court of Tampa, under an ordinance alleged to be in contravention of the Federal Constitution.
The transcript of the record, however, does not present the ordinance for our inspection and it is therefore made impossible for us to determine affirmatively that error has been committed, the judgment must be affirmed. See Freeman v. State, 19 Fla. 552.
Shackleford, C. J., and Cockrell and Whitfield, JJ., concur.
Taylor, P. J., and Hocker and Parkhill, JJ., concur in the opinion.